Citation Nr: 0841800	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-21 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for a foot condition, 
to include as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
March 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois that denied entitlement to service 
connection for foot swelling, hypertension, and chloracne as 
well as for entitlement to a TDIU.

In an August 2003 rating decision, the RO confirmed its 
previous denial of the veteran's claim for entitlement to 
service connection for hypertension. 

In a July 2005 statement, the veteran filed claims for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), neuropathy of the head, blurred vision, 
tinnitus, bilateral hearing loss, and bilateral peripheral 
neuropathy of upper extremities as well as entitlement to 
increased evaluations for diabetes, background diabetic 
retinopathy, and bilateral peripheral neuropathy of upper 
extremities.  These matters are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the veteran by correspondence dated in August 2002, November 
2005, March 2006, and March 2007.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

As an initial matter, the veteran contends that he developed 
chloracne as a result of herbicide exposure while stationed 
in Vietnam.  A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii) (2008).

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the veteran did serve in the 
Republic of Vietnam during active service.  One of the 
veteran's diagnosed skin disabilities, chloracne, is 
classified as one of the enumerated diseases associated with 
Agent Orange exposure under 38 C.F.R. § 3.309(e) (2008).  
While objective medical findings of record do not indicate 
that the veteran suffered from chloracne or any other 
acneform disease consistent with chloracne within a year 
after separation from service, the regulations governing 
presumptive service connection for Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (1994).  In this case, the veteran was treated for 
acne in service, prior to his tour of duty in Vietnam.  His 
acne worsened in Vietnam, and by March 1971, he was described 
as having pustules, cysts and comedones on various parts of 
his body.  VA treatment notes dated in 2002 reflect findings 
of severe facial, chest, and back acne.  In a September 2002 
VA skin examination report, the examiner diagnosed chloracne.  
The examiner further noted that chloracne can be caused by 
dioxin, which was used in Vietnam and can cause recurrent 
chronic problems with acne all over the body.  Additional VA 
skin examination reports dated in May and July 2003 show 
diagnoses of acne consistent with chloracne as well as 
chloracne of the face.  However, evidence of record does not 
clearly address whether any of the veteran's claimed 
disabilities of acne and chloracne are related to his active 
service, to include herbicide exposure.

The veteran is also seeking service connection for foot 
swelling and hypertension either as directly incurred as a 
result of events in service, or as secondary to his service-
connected diabetes mellitus.  A review of the record reveals 
that the RO executed a July 2006 VA examination request, 
ordering a VA hypertension examination to determine the 
etiology of the veteran's claimed hypertension and bilateral 
foot disabilities.  Thereafter, the record shows the veteran 
failed to report to a VA peripheral nerves examination 
scheduled in August 2006 during the course of his appeal.  It 
also does not appear that the ordered VA hypertension was 
ever scheduled by the RO.  In view of the veteran's December 
2006 and January 2007 requests to reschedule any August 2006 
VA examination he failed to attend, the fact that the claims 
file does not contain any indication that the veteran 
received notice concerning any scheduled August 2006 VA 
examination, and as the case is already being remanded for 
additional development, the veteran should be afforded 
another opportunity for a medical examination to determine 
whether his claimed bilateral foot edema had its onset during 
active service or was caused or aggravated by his service-
connected diabetes mellitus. 

Given the information provided in the July 17, 2000, VA 
Training Letter, TL 00-06 (Diabetes mellitus and its 
complications), which was to the effect that the chronic 
complications of diabetes can include hypertension under 
certain conditions, the Board also concludes that further 
development of the issue of entitlement to service connection 
for hypertension is required.  While evidence of record 
clearly shows repeated diagnoses of hypertension, VA diabetes 
mellitus examination reports dated in September 2002 and May 
2003 contain medical opinions indicating that the veteran's 
diagnosed hypertension is not due to and is unrelated to 
diabetes mellitus.  However, the record also reveals the 
veteran has received treatment from I.D., M.D. for his 
claimed hypertension disability.  In a March 2003 statement, 
that physician indicated that the veteran's frustration with 
difficulty maintaining sugar levels along with diabetes 
causes an elevation in his blood pressure.  The United States 
Court of Appeals for Veterans Claims has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  Consequently, the veteran should be afforded an 
additional medical examination to determine whether his 
claimed hypertension has been aggravated by his service-
connected diabetes mellitus. 

The veteran further contends that he is entitled to a TDIU, 
as his service-connected disabilities render him 
unemployable.  A review of the record reveals that the 
veteran is presently service-connected and in receipt of a 20 
percent disability rating for diabetes mellitus; a 10 
disability rating for right lower extremity peripheral 
neuropathy; a 10 disability rating for left lower extremity 
peripheral neuropathy; a noncompensable disability rating for 
background diabetic retinopathy; and a noncompensable 
disability rating for erectile dysfunction.  In this case, 
the Board finds the claim for a TDIU is inextricably 
intertwined with the claims for entitlement to service 
connection that are currently appeal as well as additional 
pending claims at the RO; therefore, it must be remanded with 
the service connection claims discussed above for additional 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

In a September 2002 VA diabetes mellitus examination report, 
the examiner opined that the veteran was not unemployable, 
indicating that the veteran could not perform work requiring 
heavy lifting more than 20 pounds but could perform desk type 
work.  At the time of that examination, the examiner did not 
review or have access to the veteran's claims file.  In 
addition, in an August 2003 rating decision, the RO granted 
entitlement to service connection and assigned a 
noncompensable rating for background diabetic retinopathy.  
Consequently, a current medical opinion based on review of 
the complete record concerning whether the veteran's service-
connected disabilities, alone, render him unable to obtain or 
retain substantially gainful employment would also be helpful 
in assessing whether the veteran is entitled to the 
assignment of a TDIU rating.

In view of the foregoing, the Board finds that further 
examination of the veteran is necessary.  See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The appellant 
is hereby notified that it is his responsibility to report 
for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2008).

The claims file also reflects that the veteran has received 
medical treatment from VA Community-Based Outpatient Clinics 
(CBOC) in Naples, Florida, St. Petersburg, Florida, and Fort 
Myers, Florida; however, the claims file does not include any 
records from these facilities.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should obtain and associate with the claims file all 
outstanding VA records.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
foot swelling, chloracne, and hypertension 
since service.  Of particular interest are 
any outstanding VA records of evaluation 
and/or treatment of the veteran's foot 
swelling, chloracne, diabetes, 
hypertension, peripheral neuropathy, and 
retinopathy disabilities, for the period 
from March 1971 to the present, from the 
Naples CBOC, St. Petersburg CBOC, and Fort 
Myers CBOC.  Also of particular interest 
are any private treatment records from 
I.D., M.D. for the period from March 1971 
to the present.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  The veteran should be scheduled for a 
VA dermatology examination, to be 
performed by a dermatologist, for an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that his claimed skin 
disabilities of acne and/or chloracne were 
incurred as a result of any established 
event, injury, or disease during active 
service, to include herbicide exposure.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
a review of any applicable medical 
literature, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran should be afforded a VA 
medical examination to determine the 
etiology of his claimed foot swelling 
disability.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the claims folder, examination 
of the veteran and utilizing sound medical 
principles, the physician is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any claimed 
foot condition had its onset during the 
veteran's active duty service.  The 
physician is also requested to opine 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's service-connected diabetes 
mellitus caused or aggravated his foot 
swelling.  A complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

4.  Thereafter, the AMC/RO is to arrange 
for the veteran to undergo a VA 
examination to determine the etiology of 
his claimed cardiovascular disability of 
hypertension.  The examination is to be 
conducted by a physician, preferably, a 
cardiologist.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.  Following review of the claims 
folder, and an examination of the veteran, 
the physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that the service-connected 
diabetes either causes hypertension or 
aggravates hypertension in this veteran.  
If it is determined that the veteran's 
service-connected diabetes has worsened 
his hypertension, the physician should, if 
possible, quantify the degree to which the 
diabetes has worsened the veteran's 
hypertension beyond its normal 
progression.  If quantifying the effect is 
not possible, the physician should so 
state.  Adequate reasons and bases for any 
opinion rendered must be provided.

5.  The veteran should be scheduled for an 
appropriate VA examination for an opinion 
as to whether his service-connected 
disabilities alone would cause him to be 
unemployable.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The examining physician should note all of 
the veteran's disabilities.  All 
examination findings, along with the 
complete rationale for any opinions 
expressed, should be set forth in the 
examination report.  The examiner is to 
indicate whether it is as least as likely 
as not (50 percent probability or greater) 
that the veteran's service-connected 
disabilities alone would preclude his 
obtaining and retaining substantially 
gainful employment.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations-specifically to include 
consideration of all of the evidence of 
record since the February 2003 SOC.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

